Citation Nr: 1448462	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  09-18 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION


The Veteran had active service from January 1991 to July 1996. 

This appeal comes to the Board of Veterans' Appeals (Board) from September 2008 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at a Travel Board hearing in December 2010 and a transcript of that hearing has been associated with the claims file.  The Veterans Law Judge who held the October 2010 hearing is no longer employed at the Board.  In September 2014, the Board sent the Veteran a letter asking whether he wished to attend another hearing before the Board.  See 38 C.F.R. § 20.707 (2013).  The Veteran responded in October 2014 that he did not wish to attend another hearing before a different Veterans Law Judge.

In a March 2011 decision, the Board reopened the claim of entitlement to service connection for a bilateral foot disorder and remanded the claim, as well as the claim for an acquired psychiatric disorder, for further development.  In an August 2012 rating decision, the AMC granted service connection for degenerative changes of the right and left feet.  The Board notes that the Veteran has not disagreed with this decision but has continued to send in lay statements and VA records regarding his feet.  The Board also notes that in a September 2014 Appellate Brief, the Veteran's representative asserted that the agency of original jurisdiction erred when denying the Veteran's claim for hallux valgus.  The Board thus finds that a claim for entitlement to service connection for hallux valgus has been reasonably raised by the record and is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

A review of the Veteran's Virtual VA claims file reveals the September 2014 Appellate Brief.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In summary, the Veteran contends that he has a psychiatric disorder due to recovering the bodies of "NEMPS" or Bangladeshi soldiers in Kuwait, an attempted suicide by a subordinate soldier, and fear of enemy attack during resupply missions in Kuwait.  See April 2008 and June 2008 statements.  

First, the Veteran was afforded a VA examination in July 2011.  The examiner noted that "there has been some confirmed stressors by the JSRRC. However, upon reviewing his file, that information is not readily available or marked, so I did not see the stressors that have been verified or marked".  The examiner concluded that the Veteran did not meet the criteria for a PTSD diagnosis.  The examiner instead diagnosed dysthymia and concluded the dysthymia was more related to his currently life circumstances and the difficulty he is having in his relationship with his wife.  

The Board notes that subsequent VA treatment records show that the Veteran was diagnosed with depressive disorder not otherwise specified (NOS) in October 2011 and the Veteran was noted as meeting the criteria for PTSD in January 2014.  

The Veteran's military awards and a response from the Defense Personnel Records Information Retrieval System (DPRIS) confirm that the Veteran participated in Operation Vigilant Warrior while stationed in Kuwait in 1994.  Additionally, the Board notes that the Veteran's report of fear of enemy attack during resupply missions pertains to general fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3) (2013).  The Board also finds that such fear is consistent with the Veteran's service in the Persian Gulf and that the claimed stressor is consistent with the places, types, and circumstances of his service.  Id.  As the Veteran was recently diagnosed with PTSD and the Board finds the Veteran's reports of fear to be consistent with his service in Kuwait, a remand is necessary to afford the Veteran a new VA examination to determine the nature and etiology of his acquired psychiatric disorders.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA examination by a psychiatrist or psychologist to determine the nature and etiology of his acquired psychiatric disorder, to include PTSD, dysthymia, and depressive disorder, NOS.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should diagnose all current psychiatric disorders.  If there are different diagnoses than those of record, to include PTSD (as diagnosed in January 2014), dysthymia (as diagnosed in July 2011, and depressive disorder NOS (as diagnosed in October 2011), the examiner should attempt to reconcile the diagnoses.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that that the Veteran's acquired psychiatric disorder, to include PTSD, dysthymia, and depressive disorder, NOS, is related to his active military service, to include recovering the bodies of "NEMPS" or Bangladeshi soldiers in Kuwait, an attempted suicide by a subordinate soldier, and fear of enemy attack during resupply missions in Kuwait.  
The examiner should also determine whether the Veteran's claimed stressor of fear of enemy attack during resupply missions is related to fear of hostile military or terrorist activity.  The VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor. 

The Board notes that "fear of hostile military activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a thread to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In regards to any psychiatric diagnoses other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's currently diagnosed psychiatric disorders are related to the Veteran's active military service.

In so providing the above opinions, the examiner should consider the Veteran's and other lay statements of record.  
The examiner is requested to provide a thorough rationale for any opinion provided.

2. After the development requested above has been completed to the extent possible, the RO should readjudicate the Veteran's claims. If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



